Title: To Thomas Jefferson from Robert Semple, 24 October 1808
From: Semple, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Chesterfield County Virga. October 24th. 1808.
                  
                  Actuated from pure motives, as we believe, you are about to retire from publick life. The applause of his constituents, in their different relations, must be a pleasing reward to a retireing statesman. We as a religious society, offer you, Sir, our applause. We do it cordially: You may recieve approbation, from sources that are more conspicuous, but from none we believe, that are more sincere. Attached to a Church government of the freest kind, we must be friends to him, who is a friend to the rights of conscience. Many say they are friends to these rights, we believe them, because they say it. But from you we have better proofs. The whole tenor of your publick life, exhibits undeniable evidence, of your unwavering friendship to religious liberty. Your enemies admit it, and some of them, we fear, are enemies for that very reason. The heterogenious union of Church and State, was never congenial to our principles. But when we remember, that from that source, the persecution and imprisonment of many of our ministers arose, we must declare that this union is as repugnant to our feelings, as to our principles. Your exertions very much contributed to its final dissolution. Since you have asscended the presidential chair, we know of no measures of yours, which do not compleatly quadrate with your former line of deportment. Of the whole then, of your publick life, we desire to express our approbation. Your enemies charge you with unfriendly sentiments to the Christian religion. We do not believe it. Your conduct in our judgment has evinced the contrary. And we think it was better to answer them by actions, than by declarations. Situated as you have been, for a considerable time, any declaration upon that head, would have been ascribed to popular views. So amiable does the Christian system appear to us, that we can scarcely imagine, how any man who is willing to restrain his unlawful appetites, can be unfriendly to its doctrines. Of our political state, tho’ not immediately within our province as a religious body, we wish as citizens, to express our sentiments. We are persuaded, that nothing on your part has been wanting, either as it respects wisdom, integrety, or exertion, to have placed us in the most eligible condition. ’Tis true, we suffer evils, but we bear them cheerfully, hoping that they may finally operate, as remedies to other, and worse evils. If we are disappointed in this, we are ready to support the government of our choice, in stronger, and more effectual measures. Some nations, like some individuals, do justice only when coerced to it. Trusting in the God of justice, we do not fear the issue. We once struggled for our rights, and we gained them. We are almost to a man, favourable to that successor who is most likely to preserve the spirit of the present Administration. We hope he may fall on more propitious times than his predecessor, and that he may be equally capable, to avoid their evils. In your retirement from the bustle, of publick life, we devoutly wish you, every blessing. The smiles of heaven, the approbation of a virtuous mind, the affection of a grateful people, that after many Years of health, and happiness, your grey hairs may, go down in peace, to the Grave, farewell.
                  Signed by order of the general meeting of correspondence in which six Baptist associations of Virginia were represented by their delegates.
                  
                     Robert B. Semple Moderator.
                  
                  
                     P.S. Should you, sir, think proper to favour us with an answer, you will direct to me at King & Queen Court house Virginia.
                  
                  
                     R. B. S.
                  
               